DETALED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection in section 4 of the detailed portion of the office action mailed 10/07/2020 is withdrawn in view of applicant’s arguments filed 07 January 2021.  A modified grounds of rejection is given below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hawley (U.S. 6,564,397 B1) in view of Ackeret et al. (U.S. 6,132,834) further in view of Bell et al. (U.S. 4,399,176).
     Hawley et al. teaches a floor mat that has decorative elements that are insert molded in an injection mold to form inlay elements in the mat (Figures 22 to 24).  The insert material can have different characteristics than then main molded material of the mat (col. 7, lines 55-65).  Ackeret et al. teaches a decorative inlay in a plastic molded article that has decorative shell portions (element 11) that are raised above a surrounding base portion at a lower level that is totally encased in plastic molded material (element 12).  Halley et al. in view of Ackeret et al. fail to teach holes in the lower level base to further better bond the molded material to the insert base.  Bell et al. teaches holding an insert permanently in a recess in a rubber mat by molding the mat material around an insert rib that has perforations which are penetrated by the .

Applicant's arguments filed 07 January 2021 have been fully considered but they are not persuasive.
     Applicant argued that modification of Shields was taught away from as the emblem had to be able to be removed.  The new base reference Hawley teaches an integral inlay that is molded into place.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783




	         .